Name: Commission Regulation (EC) No 16/2002 of 7 January 2002 amending the export refunds on poultrymeat
 Type: Regulation
 Subject Matter: trade policy;  animal product
 Date Published: nan

 Avis juridique important|32002R0016Commission Regulation (EC) No 16/2002 of 7 January 2002 amending the export refunds on poultrymeat Official Journal L 004 , 08/01/2002 P. 0004 - 0005Commission Regulation (EC) No 16/2002of 7 January 2002amending the export refunds on poultrymeatTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat(1), as last amended by Commission Regulation (EC) No 2916/95(2), and in particular Article 8(3) thereof,Whereas:(1) The export refunds on poultrymeat were fixed by Commission Regulation (EC) No 2421/2001(3).(2) It follows from applying the criteria referred to in Article 8 of Regulation (EEC) No 2777/75 to the information known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto,HAS ADOPTED THIS REGULATION:Article 1The export refunds on the products listed in Article 1(1) of Regulation (EEC) No 2777/75, exported in the natural state, as fixed in the Annex to Regulation (EC) No 2421/2001 are hereby altered as shown in the Annex to this Regulation.Article 2This Regulation shall enter into force on 8 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 January 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 282, 1.11.1975, p. 77.(2) OJ L 305, 19.12.1995, p. 49.(3) OJ L 327, 12.12.2001, p. 35.ANNEXto the Commission Regulation of 7 January 2002 altering the export refunds on poultrymeat>TABLE>NB:The product codes and the "A" series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1) as amended.The numeric destination codes are set out in Commission Regulation (EC) No 2020/2001 (OJ L 273, 16.10.2001, p. 6).The other destinations are defined as follows:V01 Angola, Saudi Arabia, Kuwait, Bahrain, Qatar, Oman, the United Arab Emirates, Jordan, Yemen, Lebanon, Iraq, IranV03 All destinations except the United States of America and zones A24 and A26.